t c memo united_states tax_court gloria j spurlock petitioner v commissioner of internal revenue respondent docket no filed date p did not file federal_income_tax returns for and r issued a notice_of_deficiency in which he determined that p received wages nonemployee compensation and distributions from individual retirement plans for each of the years r based his determinations on third-party information returns held various third-party records that r offered in support of his determinations are admissible evidence under rule sec_803 and sec_902 of the federal rules of evidence which allow the introduction of records of a regularly conducted activity if inter alia the records are accompanied by a written declaration of their custodian or other qualified_person held further r’s determinations of unreported income are sustained held further the additions to tax under sec_6651 and sec_6654 i r c are sustained held further sec_6651 i r c provides for an addition_to_tax where a taxpayer fails to pay the amount shown as tax on any return p did not file returns however under sec_6651 i r c a return r prepares pursuant to sec_6020 i r c is considered a return for purposes of the addition_to_tax under sec_6651 i r c under sec_7491 i r c r has the burden to initially come forward with evidence that it is appropriate to apply a penalty r failed to introduce evidence that returns showing an amount of tax were prepared and subscribed in accordance with sec_6020 i r c see 91_tc_926 86_tc_433 affd in part and revd in part on other grounds 851_f2d_1492 d c cir accordingly the additions to tax under sec_6651 i r c do not apply gloria j spurlock pro_se frederick w krieg for respondent memorandum findings_of_fact and opinion ruwe judge respondent issued a notice_of_deficiency to petitioner in which he determined the following federal_income_tax deficiencies and additions to tax_year deficiency additions to tax sec_6651 sec_6651 sec_6654 we previously denied petitioner’s motions for partial summary dollar_figure n a dollar_figure dollar_figure to be determined dollar_figure dollar_figure to be determined dollar_figure dollar_figure big_number big_number judgment in 118_tc_155 in that opinion we decided that tax_liabilities shown on what petitioner claimed were sec_6020 b returns did not affect whether there was a deficiency under sec_6211 and that any amounts shown thereon were subject_to the deficiency procedures the issues for decision are whether petitioner received unreported income in the form of wages nonemployee compensation and distributions from individual retirement plans whether petitioner is liable for additions to tax under sec_6651 and and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibit are incorporated herein by this reference at the time of filing the petition petitioner resided in louisville kentucky petitioner did not file federal_income_tax returns for her and tax years respondent commenced an examination of petitioner’s and tax years at some point after date on date respondent issued a notice_of_deficiency to petitioner in which he determined petitioner received nonemployee compensation of dollar_figure in and dollar_figure in from ursuline campus schools inc ursuline she received wages of dollar_figure in and 1unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure dollar_figure in from ursuline and wages of dollar_figure in and dollar_figure in from the louisville orchestra orchestra she received taxable ira_distributions of dollar_figure from bank one kentucky bank one in and dollar_figure from the pioneer group inc pioneer in those determinations were made on the basis of forms w-2 wage and tax statement forms 1099-misc miscellaneous income and forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that the various entities submitted ursuline prepared forms w-2 stating it paid to petitioner wages of dollar_figure in and dollar_figure in orchestra prepared forms w-2 stating it paid to petitioner wages of dollar_figure in and dollar_figure in ursuline prepared forms stating it paid to petitioner nonemployee compensation of dollar_figure in and dollar_figure in bank one prepared a form_1099 stating it paid a taxable ira distribution of dollar_figure to petitioner in pioneer prepared a form_1099 stating it paid a taxable ira distribution of dollar_figure to petitioner in all the aforementioned amounts shown on the forms w-2 were paid to petitioner as reported thereon 2we point out that some of our findings_of_fact are made on the basis of petitioner’s requested findings_of_fact to which respondent did not object we note that she also objects to the admission of certain records which support some of her requested findings we have admitted those documents see infra pp to for each of the years at issue entities were required to file a form w-3 transmittal of wage and tax statements in order to transmit any form s w-2 to the social_security administration for processing entities were required to file a form_1096 annual summary and transmittal of u s information returns to transmit any form s to the internal_revenue_service irs the forms w-3 and contain a jurat clause which states under penalties of perjury i declare that i have examined this return and accompanying documents and to the best of my knowledge and belief they are true correct and complete the record does not contain any of the forms w-3 or that the various entities submitted and respondent cannot locate those forms in any of his files on date respondent sent his trial memorandum to the court and served a copy on petitioner respondent stated that some or all of the following witnesses may testify in this case and listed betty harrison of ursuline tonya n mcsorley of the orchestra teresa lachapelle of pioneer dixie wall or teresa brown of bank one and revenue_agent chris english respondent stated that his purpose for calling those witnesses was to establish the amounts paid to petitioner in and the sources the reasons for payments and the amounts withheld respondent also indicated that in lieu of testimony from those witnesses he might introduce under rule sec_803 and sec_902 of the federal rules of evidence sworn affidavits for some or all of them with accompanying copies of custodial business records including copies of checks front and back forms w-2 and accounting entries and possibly other documentary_evidence showing the amounts paid to petitioner in and before trial respondent subpoenaed and received the affidavits and the records from ms harrison ms mcsorley and george patenode ms harrison is the custodian of the personnel records of ursuline the statements in ms harrison’s affidavit are made in her capacity as the custodian of those personnel records and are made upon her knowledge and belief ms mcsorley is the custodian of the payroll records of the orchestra the statements in ms mcsorley’s affidavit are made in her capacity as the custodian of those payroll records and are made upon her knowledge and belief mr patenode is the custodian of the records of a transfer agent of pioneer investments pioneer investments management shareholder services pimss the statements in mr patenode’s affidavit are made in his capacity as the custodian of those records and are made upon his knowledge and belief 3in respondent’s trial memorandum he identified teresa lachapelle as the custodian of records for pioneer ms lachapelle did not testify at trial and did not submit an affidavit or records mr patenode was not named in respondent’s trial memorandum and the record does not reflect how or when he succeeded to ms lachapelle’s position as custodian of records continued the records which were submitted with the affidavits consist of forms w-2 forms 1099-misc and forms 1099-r which relate to petitioner biweekly or semimonthly time reports from ursuline which petitioner signed checks from ursuline the orchestra and pioneer made out to the order of petitioner various intraoffice memoranda statements and letters addressed to petitioner from ursuline regarding petitioner’s hourly rate of pay terms of employment and employment status a letter of resignation from a position as violin instructor addressed to ursuline and signed by petitioner wage and tax registers as well as autopay payroll registers for the orchestra and an ira statement from pioneer on date petitioner filed a motion in limine in which she moved to exclude from evidence any affidavits and records respondent sought to introduce at trial respondent sent to petitioner the affidavits of ms harrison and ms mcsorley on friday date petitioner received those documents on date respondent sent to petitioner the affidavit of george patenode on date which she received on date this case was called for trial on continued relating to petitioner’s alleged receipt of a taxable ira distribution from pioneer in 4petitioner endorsed some of the checks and some were apparently deposited without endorsement date at trial respondent sought to introduce the affidavits of ms harrison ms mcsorley and mr patenode and the records accompanying those affidavits under fed r evid and we withheld ruling on the admissibility of the affidavits and the records at trial and instead allowed the parties an opportunity to brief the evidentiary issues presented petitioner did not testify did not have witnesses and did not introduce documentary_evidence regarding her income or lack thereof at trial a evidentiary issues opinion respondent sought to introduce sworn affidavits and various business records relating to petitioner under fed r evid and rule of the federal rules of evidence fed r evid provides in relevant part 5no representative or agent of bank one testified at trial or submitted any affidavits or records revenue_agent chris english did not testify at trial and did not submit an affidavit or other records 6the court engaged in an extended colloquy with petitioner regarding whether she wished to testify under oath after we permitted petitioner a recess to make her decision petitioner decided not to testify rule self-authentication extrinsic evidence of authenticity as a condition_precedent to admissibility is not required with respect to the following certified domestic records of regularly conducted activity --the original or a duplicate of a domestic record of regularly conducted activity that would be admissible under rule if accompanied by a written declaration of its custodian or other qualified_person in a manner complying with any act of congress or rule prescribed by the supreme court pursuant to statutory authority certifying that the record-- a was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters b was kept in the course of the regularly conducted activity and c was made by the regularly conducted activity as a regular practice fed r evid rule provides rule hearsay exceptions availability of declarant immaterial the following are not excluded by the hearsay rule even though the declarant is available as a witness records of regularly conducted activity --a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness or by certification that complies with rule rule or a statute permitting certification unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit petitioner objects to the introduction of the affidavits and the accompanying records on the ground that those affidavits fail to satisfy the substantive requirements of fed r evid and she claims that the affidavits fail to state that the affiants had personal knowledge of the facts recorded in the records or otherwise identify the employee who had personal knowledge of the facts that they fail to state what is the regularly conducted business activity of the payors and that they fail to state in what manner the records are kept our examination of the affidavits and the attached records reveals that those records were kept in the course of regularly conducted business activities we are satisfied that the various payors are each a business for purposes of fed r evid and moreover those rules do not require that the 7we recently applied fed r evid and in the case of records kept by an agency of the united_states 119_tc_183 the instant case involves records kept by private third-party recordkeepers custodian of the records have personal knowledge of the facts recorded the rules require only that the custodian certify the records were made by a person with knowledge of the matters recorded the custodians here certify under penalties of perjury that the records were made and kept in the course of business by an employee or representative of the business who had personal knowledge of the facts recorded this is sufficient and the affidavits need not identify by name that employee or representative in addition many of the records that the affiants produced are admissible and can be authenticated under other parts of fed r evid and under fed r evid a the requirement of authentication or identification as a condition_precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims fed r evid b provides examples of authentication or identification conforming with the requirements of this rule including nonexpert opinions as to the genuineness of handwriting comparison by the trier of fact with specimens which have been authenticated and appearance contents substance internal patterns or other distinctive characteristics taken in conjunction with circumstances 8we note that the affidavit from ms mcsorley identifies mona griffin as the bookkeeper who had knowledge of the facts recorded in the records we have compared what purports to be petitioner’s signatures on many of the checks the time reports and the letter of resignation to petitioner’s signatures on her petition and other documents submitted to this court we find that those signatures are identical in all respects and those items are authenticated pursuant to the general provisions of fed r evid checks are self-authenticating documents under fed r evid 905_f2d_1489 11th cir 567_f2d_346 n 8th cir the copies of checks respondent introduced are not hearsay or alternatively are covered by exceptions to the hearsay rule a check is a negotiable instrument a legally operative document and falls within the category of verbal acts which are excludable from the hearsay rule see advisory committee’s note to fed r evid c the checks or any notations thereon may also qualify as a statement in documents affecting an interest in property under fed r evid with respect to the other documents that contain petitioner’s signature those documents are not hearsay see fed r evid 9under fed r evid extrinsic evidence of authenticity as a condition_precedent to admissibility is not required with respect to commercial paper signatures thereon and documents relating thereto to the extent provided by general commercial law d b dollar_figure we find that the records submitted with the affidavits meet the substantive requirements of fed r evid and and with respect to some of those records are admissible and authenticated under other rules of the federal rules of evidencedollar_figure petitioner also argues that the affidavits and the underlying records should be excluded because those items were not furnished to her in a time sufficient for her to challenge fairly the adequacy of their foundation and she was unduly prejudiced as a result petitioner relies on the notice requirement of fed r evid as a basis for the exclusion of the affidavits and the records the notice requirement of fed r evid provides a party intending to offer a record into evidence under this paragraph must provide written notice of that intention to all adverse parties and must make the record and declaration available for inspection 10under fed r evid d b a statement is not hearsay if the party-opponent has manifested an adoption or belief in its truth 11petitioner claims that the affidavits are inherently untrustworthy and unreliable she cites to ursuline’s change in reporting her employment status from employee to independent_contractor and back to employee the failure of the affiants to produce all the checks purportedly issued to petitioner the fact that some of the checks are unendorsed and the failure of the affiants to produce copies of the forms w-3 and used to transmit the forms w-2 1099-misc and 1099-r we cannot agree that those circumstances indicate an inherent lack of trustworthiness or reliability this is especially true where as here petitioner’s signature appears on many of the records produced sufficiently in advance of their offer into evidence to provide an adverse_party with a fair opportunity to challenge them the notice requirement contemplates that a proponent of evidence provide not only the records which he seeks to introduce but also the declaration of the custodian sufficiently in advance of their offer into evidence dollar_figure we find that respondent has met the notice requirement he provided written notice to petitioner of the possibility of his introducing evidence under fed r evid and on date more than weeks before trial he identified the declarants the payors involved and the underlying records that might be introduced through the affidavits petitioner was adequately apprised of this information in advance of trial petitioner had sufficient time to contact the witnesses named in respondent’s trial memorandum and she could have called those witnesses to testify at trial respondent provided the affidavits and the records to petitioner and days before trial given the nature of the affidavits and the records involved petitioner had sufficient time in which to review those documents and to formulate challenges to their veracity the affidavits and the record sec_12the advisory committee’s note to fed r evid states that the notice requirement is intended to give the opponent of the evidence a full opportunity to test the adequacy of the foundation set forth in the declaration themselves are not lengthy and each involves matters which should be familiar to petitioner her association with the payors the hours she recorded and the time reports that she submitted checks made out to the order of petitioner a statement regarding a substantial ira distribution and copies of forms w-2 1099-misc and 1099-r we hold that the affidavits and the records were provided to petitioner sufficiently in advance of their offer into evidence and that petitioner had a fair opportunity to challenge those documents petitioner also argues that we should exclude the records because respondent failed to comply with our standing_pretrial_order requiring the exchange of document sec_15 days prior to trial we do not find exclusion of respondent’s evidence to be a proper remedy for his delay especially considering the nature of the documents involveddollar_figure petitioner was given ample notice well in advance of trial of the specific amounts and sources of her income as respondent determined when she was requested to admit these facts she responded denies with the qualification that petitioner neither possesses sufficient documentary_evidence nor has sufficient recollection that would cause her to truthfully 13petitioner also contends that respondent failed to supplement his answers to her interrogatories with respect to the evidence submitted with the affidavits we disagree respondent’s answers to those interrogatories contemplate that he would seek to obtain the underlying records of the various entities and his answers inform petitioner of the general nature of those records admit the alleged fact she has offered no testimony or documents that bear on her income for the years in issue in our discretion we shall not exclude the affidavits and the underlying records that respondent introduced for any noncompliance with respect to the notice requirement or our standing orderdollar_figure b whether petitioner received unreported income as determined gross_income includes all income from whatever source derived including compensation_for services sec_61 82_tc_235 gross_income also includes any amount_paid or distributed out of an individual_retirement_plan sec_408 respondent determined that petitioner received wages nonemployee compensation and taxable_distributions from an individual_retirement_plan petitioner disputes that she had taxable_income for the tax years in issue and that she was required to file a federal_income_tax return for those years petitioner argues that the determinations respondent made are arbitrary and erroneous since they are based 14petitioner also seeks to exclude the affidavit of george patenode on the grounds that respondent failed to name mr patenode as a witness in his trial memorandum we cannot agree that this failure is a basis for exclusion the choice of affiants and the identity of the custodian of records are matters peculiar to the particular business it is sufficient that respondent stated his intention to subpoena the affidavit and records from the custodian of records for pioneer solely on information returns that third-party payors fraudulently or erroneously filed under sec_7491 the burden_of_proof with respect to any factual issue shifts to the commissioner if the taxpayer introduces credible_evidence with respect to that issue however sec_7491 does not apply unless the taxpayer has maintained all records required under the code and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner did not testify she called no witness and she presented no credible_evidence relevant to any factual issue in this case further the record reflects that petitioner failed to cooperate with respondent in providing information relating to her and tax years for example petitioner answered of respondent’ sec_26 requests for admissions denies with the qualification that petitioner neither possesses sufficient documentary_evidence nor has sufficient recollection that would cause her to truthfully admit the alleged fact those requests for admissions concerned petitioner’s relationship with the payors whether she received income from those entities in the amounts determined and whether she received forms w-2 1099-misc and 1099-r from those payors we find that sec_7491 is not applicable to this case under sec_6201 if the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on a third- party information_return and the taxpayer has fully cooperated with the secretary the secretary shall have the burden of producing reasonable and probative information concerning a deficiency in addition to the information_return see gussie v commissioner tcmemo_2001_302 petitioner makes general and unsubstantiated assertions that the information returns involved in this case are fraudulent however she does not claim to have made known her dispute to the third parties who prepared them she has not fully cooperated with the secretary in providing information relating to her and tax years we conclude that sec_6201 is not applicable absent application of those special statutory provisions the commissioner’s determinations in a notice_of_deficiency generally are presumptively correct and the taxpayer has the burden of proving that those determinations are erroneous or arbitrary rule a 290_us_111 979_f2d_1176 6th cir affg tcmemo_1991_320 however the commissioner cannot rest on the presumption of correctness alone where the taxpayer challenges the determinations of unreported income made in the notice_of_deficiency 909_f2d_915 6th cir 83_tc_269 in certain circumstances courts have required a minimal factual foundation for the commissioner’s determinations before the presumption of correctness attaches to the notice_of_deficiency see 932_f2d_1128 5th cir affg in part revg in part and remanding tcmemo_1990_68 united_states v walton supra 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 596_f2d_358 9th cir revg 67_tc_672 even if we were to assume that those decisions apply to this case we find that respondent has provided an evidentiary foundation for his determinations petitioner admits in her requested findings_of_fact that each of the various entities submitted forms w-2 and or which reported wages nonemployee compensation and taxable ira_distributions paid to petitioner and that respondent relied on those forms in making his determinations respondent’s reliance on those information returns provides an evidentiary basis for respondent’s determinationsdollar_figure further the records and 15petitioner claims that unsubstantiated statements that petitioner received income which statements the alleged payors made on forms w-2 and are not sufficient alone to support respondent’s determinations relying on 988_f2d_27 5th cir revg tcmemo_1992_99 however the result reached in portillo does not apply where as here the taxpayer fails to file tax returns stating he or she did not receive the income in question parker v commissioner f 3d continued documents that respondent introduced through the affidavits provide ample evidentiary support for his determinations respondent has satisfied any burden of production which he may initially bear under the cases cited above petitioner also contends that respondent in making his determinations arbitrarily relied on the forms w-2 and that the payors submitted without ascertaining whether those entities submitted forms w-3 and signed under penalties of perjury petitioner also suggests that respondent’s determinations are arbitrary in that he failed to ascertain whether the payors were on his bad payor list dollar_figure we disagree and hold that respondent’s determinations are not per se arbitrary where he fails to ascertain whether the third-party payors submitted forms w-3 and with the information returns or whether those payors are on his bad payor list in the instant case there is no evidence that any of the payors were on respondent’s bad payor continued 5th cir affg an unpublished order of this court congress in enacting sec_6201 has also recognized that in the absence of that code section’s application the burden of proving that determinations of unreported income are arbitrary or incorrect generally remains on the taxpayer where the commissioner relies solely on information returns that third parties submitted 16the commissioner maintains a bad payor list which includes those persons and entities that have previously submitted false fraudulent inaccurate or mistaken information to the social_security administration or the irs on forms w-2 or list and petitioner has presented no evidence and she alleges no specific instances wherein those entities that paid income to her submitted false fraudulent inaccurate or mistaken information to the social_security administration or the irs respondent’s determinations are not arbitrary on this basis petitioner has failed to persuade us that respondent’s determinations are arbitrary or erroneous petitioner did not testify at trial produced no evidence called no witnesses and has hedged her responses to respondent’s requests for admissions with her purported failed recollection of employment and receipt of income as well as her inadequate recordkeeping accordingly we sustain respondent’s determinations and we hold that petitioner received nonemployee compensation of dollar_figure in and dollar_figure in from ursuline that she received wages of dollar_figure in and dollar_figure in from ursuline and wages of dollar_figure in and dollar_figure in from the orchestra and that she received taxable ira_distributions of dollar_figure from bank one in and dollar_figure from pioneer in c additions to tax and penalty sec_7491 applies with respect to the additions to tax and the penalty in this case since the examination commenced after date the effective date of that provision internal revenue restructuring and reform act of publaw_105_206 sec c 112_stat_727 accordingly respondent bears the burden of production and must come forward with sufficient evidence to show that the additions to tax and the penalty are appropriate 116_tc_438 however respondent does not bear the burden_of_proof as to the additions to tax and the penalty and once he meets his initial burden of production petitioner must come forward with evidence sufficient to persuade us that those additions to tax and the penalty do not apply id pincite sec_6651 provides for an addition_to_tax in the case of a failure_to_file a required return on the prescribed due_date once the commissioner meets his initial burden of production with respect to this addition_to_tax the taxpayer bears the heavy burden of proving that the failure_to_file the required return did not result from willful neglect and that the failure was due to reasonable_cause 469_us_241 higbee v commissioner supra pincite petitioner did not file federal_income_tax returns for her and tax years and respondent has presented evidence that petitioner received taxable_income in amounts sufficient to require her to file returns for those years thus we find that respondent has met his burden of production as to the sec_6651 additions to tax petitioner presented no evidence at trial and she did not testify regarding her failure_to_file returns she asserts only that she did not have taxable_income in amounts sufficient to require her to file returns for the years at issue petitioner has not established that her failure_to_file a return was due to reasonable_cause and not willful neglect and we sustain the sec_6651 additions to tax as determined sec_6651 provides for an addition_to_tax in the case of a failure to pay an amount of tax shown on any return respondent claims that he has met his burden of production under sec_7491 with respect to the sec_6651 additions to tax in his opening brief pincite his complete argument was as follows respondent has met his burden of production with respect to asserted sec_6651 a and additions to taxes by sec_7491 respondent has the burden of production with respect to any penalty addition_to_tax or additional_amounts the burden of production is not the same as the burden_of_proof the burden of production is less strenuous than the burden_of_proof requiring only that respondent come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax higbee v commissioner t c pincite respondent has shown that petitioner did not file any income_tax returns during these years and that she earned sufficient income to require her to file returns exhibit 5-r certified certificate of no record prof exs 7-r 8-r 9-r presumption of correctness see argument i thus respondent’s burden of production has been met see higbee v commissioner t c pincite lutz v commissioner tcmemo_2002_89 also in respondent’s answering brief pincite his only argument regarding the sec_6651 and additions to tax was as follows under sec_7491 respondent has the burden of production with respect to any penalty addition_to_tax or additional_amounts the burden of production is not the same as the burden_of_proof the burden of production is less strenuous than the burden_of_proof requiring only that respondent come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 respondent has shown that petitioner did not file any income_tax returns during these years and that she earned sufficient income to require her to file returns stip para ex 5-r certified certificate of no record prop exs 7-r 8-r and 9-r transcript see presumption of correctness argument i brief for respondent thus respondent’s burden of production has been met see higbee v commissioner t c pincite lutz v commissioner tcmemo_2002_89 respondent misunderstands the requirements of sec_6651 and he fails to respond to petitioner’s arguments on brief which do in fact recognize those requirements respondent fails to recognize that sec_6651 applies only in the case of an amount of tax shown on a return burr v commissioner tcmemo_2002_69 affd 56_fedappx_150 4th cir heisey v commissioner tcmemo_2002_41 affd ___ fed appx ___ 9th cir watt v commissioner tcmemo_1986_22 indeed respondent’s arguments on brief are the same arguments that the commissioner made and which we rejected in heisey v commissioner supra suffice it to say a failure_to_file federal_income_tax returns and a failure to pay the correct amount of tax are insufficient alone to justify the imposition of additions to tax under sec_6651 under sec_6651 a return the secretary prepared under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651dollar_figure respondent claims that he prepared substitutes for return sfr for and that meet the requirements of sec_6020 however respondent did not introduce those alleged sfrs into evidence and he did not request any findings that he made sec_6020 returns instead his only reference to sec_6020 returns appears only in his answering brief pincite wherein his response to petitioner’s requested finding that respondent did not make sec_6020 returns for and was as follows respondent made sec_6020 returns for and see pet para b and ans para sec_6651 provides sec_6651 treatment of returns prepared by secretary under sec_6020 --in the case of any return made by the secretary under sec_6020 b -- such return shall be disregarded for purposes of determining the amount of the addition under paragraph of subsection a but such return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition under paragraphs and of subsection a b although not evidence see also spurlock v commissioner t c no date wherein the court found that respondent had made sec_6020 returns for and in petitioner’s motions for partial summary_judgment her litigating position was that the sfrs that respondent prepared were sec_6020 returns 118_tc_155 we addressed and denied petitioner’s motions on the assumption that there were sfrs that qualified as sec_6020 returns however contrary to respondent’s reading of our opinion we expressly declined to decide whether those sfrs met the requirements of sec_6020 in spurlock v commissioner supra pincite n we stated that both parties agree that respondent filed sec_6020 returns for the years in issue however we do not decide whether those ‘returns’ meet the requirements of sec_6020 since respondent has failed to produce any evidence that a return was filed we hold that the sec_6651 additions to tax for failure_to_pay_tax shown on a return is inapplicable the documents that respondent alleges that he prepared as sfrs are attached to his response to petitioner’s motion for partial summary_judgment for and even if those documents were considered we cannot agree that they meet the requirements of sec_6020 we previously addressed what constitutes a sec_6020 return in 91_tc_926 and 86_tc_433 in phillips v commissioner supra pincite we held that a dummy_return ie page of a form_1040 showing only the taxpayer’s name address and social_security_number was not a sec_6020 returndollar_figure in millsap v commissioner supra the commissioner prepared a form_1040 and attached a revenue agent’s report which contained sufficient information from which to compute the taxpayer’s tax_liability the attached report was subscribed and we held that the form_1040 together with the attached revenue agent’s report containing information from which the tax could be computed met the requirements for a sec_6020 return the same elements we found necessary to constitute a sec_6020 return in millsap v commissioner supra and phillips v commissioner supra are generally required for purposes of a sec_6020 return in the context of sec_6651 and g namely the return must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return the mere fact that respondent’s files contain information upon which a tax might be 18a dummy_return is generated to open up an account for the taxpayer on the master_file and normally consists of a first page of a form_1040 which contains a taxpayer’s name address and social_security_number internal_revenue_manual chief_counsel directives manual-tax litigation sec_35 date determined does not transform his files into a sec_6020 return see cabirac v commissioner t c ___ the documents attached to respondent’s response to petitioner’s motion for partial summary_judgment for and consist of half-page printouts of numerous codes and information which the court is unable to translate portions of page sec_1 of form sec_1040 each of which contains petitioner’s name address social_security_number and filing_status computer-generated forms cg examination closing record each of which contains numerous codes and listings including petitioner’s tax_liability penalty and interest adjustments credit and tax computation adjustments manually completed forms signed by a tax examiner containing codes and information which the court is also unable to translate a form 4549-cg income_tax examination changes and a letter do cg the 30-day_letter for petitioner’s and tax years only the form_5344 document and the 30-day_letter were signeddollar_figure the dates which appear on the numerous documents that respondent alleged to be sec_6020 returns do not match 19letter do cg provides notice to the taxpayer of proposed adjustments to his or her tax_liability the letter is commonly referred to as a 30-day_letter because the taxpayer ha sec_30 days to agree or disagree with the proposed adjustments 20respondent’s revenue_agent chris english signed the day letter indeed the date entries span several years the half-page printouts are dated date those printouts contain the notation received-date each of the form sec_1040 is dated date the computer-generated forms cg contain no date the manually completed forms are dated date the form 4549-cg contains income_tax examination changes for and page of that form contains no date page of that form is dated date the pages attached to that form which contain computations relating to the income_tax examination changes are also dated date the 30-day_letter is dated date we cannot agree that this conglomeration of documents which appears to be respondent’s administrative file would satisfy the requirements of sec_6020 even if it were in evidence see cabirac v commissioner supra sec_6654 provides for an addition_to_tax in the case of an underpayment of estimated_tax we find that respondent has satisfied his burden of production with respect to the addition_to_tax under sec_6654 for each of the tax years at issue petitioner did not file federal_income_tax returns for and and she did not pay taxes on income other than those amounts the various payors withhelddollar_figure further respondent 21the forms w-2 that ursuline prepared show federal_income_tax withheld of dollar_figure for and dollar_figure for the forms continued has presented evidence that petitioner’s tax_liability exceeded the amounts the various payors withheld petitioner failed to pay any estimated_tax with respect to the nonemployee compensation ursuline reported or with respect to the ira_distributions bank one and pioneer reported petitioner did not file any estimated income_tax returns for those years petitioner has neither argued nor has she presented any evidence to substantiate that she falls within any of the exceptions to sec_6654 discussed in 75_tc_1 see sec_6654 sec_301 proced admin regs we sustain the additions to tax under sec_6654 as determined respondent requests that we impose a penalty under sec_6673 upon petitioner sec_6673 provides that the court may impose a penalty of up to dollar_figure whenever it appears that-- a proceedings have been instituted or maintained by the taxpayer primarily for delay or b the taxpayer’s position is frivolous or groundless considering the particular facts and arguments in this case we find that petitioner had no good_faith ground for her argument that she did not receive the income respondent determined that income is clearly established by the evidence and petitioner did not attempt to offer any continued w-2 that the orchestra prepared show federal_income_tax withheld of dollar_figure for and dollar_figure for evidence to the contrary we therefore impose a sec_6673 penalty in the amount of dollar_figure an appropriate order will be issued denying petitioner’s motion in limine and a decision will be entered for respondent except for the additions to tax under sec_6651 which do not apply
